Exhibit 10Z
Haemonetics Corporation
2005 Long-Term Incentive
Compensation Plan
Effective July 27, 2005
As Amended:
July 31, 2008
July 29, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article 1.     Establishment, Objectives, and Duration
    1  
 
       
Article 2.     Definitions
    1  
 
       
Article 3.     Administration
    4  
 
       
Article 4.     Shares Subject to the Plan and Maximum Awards
    5  
 
       
Article 5.     Eligibility and Participation
    6  
 
       
Article 6.     Stock Options
    7  
 
       
Article 7.     Stock Appreciation Rights
    8  
 
       
Article 8.     Restricted Stock
    9  
 
       
Article 9.     Deferred Stock/Restricted Stock Units
    10  
 
       
Article 10.    Other Stock Unit Awards
    11  
 
       
Article 11.    Performance Shares
    11  
 
       
Article 12.    Performance Measures
    12  
 
       
Article 13.    Rights of Participants
    13  
 
       
Article 14.    Termination of Employment/Directorship
    13  
 
       
Article 15.    Change in Control
    14  
 
       
Article 16.    Amendment, Modification, and Termination
    15  
 
       
Article 17.    Withholding
    15  
 
       
Article 18.    Successors
    16  
 
       
Article 19.    General Provisions
    16  

-i-



--------------------------------------------------------------------------------



 



Article 1. Establishment, Objectives, and Duration
     1.1 Establishment of the Plan. Haemonetics Corporation, a Massachusetts
corporation, hereby adopts the “Haemonetics Corporation 2005 Long-Term Incentive
Compensation Plan” (hereinafter referred to as the “Plan”), as set forth in this
document. The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred
Stock/Restricted Stock Units, Other Stock Units and Performance Shares.
     Subject to approval by the Company’s stockholders, this Plan shall become
effective as of July 27, 2005 (the “Effective Date”). Awards may be granted
under this Plan prior to such stockholder approval; provided, the effectiveness
of such Awards shall be contingent on such stockholder approval being obtained.
     1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link the personal interests of Participants to
those of the Company’s stockholders, to provide Participants with an incentive
for excellence in individual performance, and to promote teamwork among
Participants.
     The Plan is further intended to provide flexibility to the Company and its
Subsidiaries in their ability to motivate, attract, and retain the services of
Participants who make significant contributions to the Company’s success and to
allow Participants to share in that success.
     1.3 Duration of the Plan. The Plan shall remain in effect, subject to the
right of the Committee to amend or terminate the Plan at any time pursuant to
Article 16 hereof, until the earlier of when (a) all Shares subject to it shall
have been purchased or acquired according to the Plan’s provisions or (b) the
seventh (7th) anniversary of the Effective Date. However (in case of any
amendment to the previous sentence), in no event may an Award of an Incentive
Stock Option be granted under the Plan on or after the tenth (10th) anniversary
of the Effective Date.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
     2.1 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock/Restricted Stock Units, Other Stock Units or
Performance Shares.
     2.2 “Award Agreement” means a written or electronic agreement entered into
by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan.
     2.3 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.4 “Board” or “Board of Directors” means the Board of Directors of the
Company.
     2.5 “Change in Control” shall be deemed to have occurred if any person or
any two or more persons acting as a group, and all affiliates of such person or
persons, who prior to such

-1-



--------------------------------------------------------------------------------



 



time owned less than thirty-five percent (35%) of the then outstanding common
stock of the Company, shall acquire such additional shares of the Company’s
common stock in one or more transactions, or series of transactions, such that
following such transaction or transactions, such person or group and affiliates
beneficially own thirty-five percent (35%) or more of the Company’s common stock
outstanding.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.7 “Committee” means the committee appointed from time to time by the
Company’s Board of Directors to administer the Plan. The full Board of
Directors, in its discretion, may act as the Committee under the Plan, whether
or not a Committee has been appointed, and shall do so with respect to grants of
Awards to non-employee Directors. The Committee may delegate to one or more
members of the Committee or officers of the Company, individually or acting as a
committee, any portion of its authority, except as otherwise expressly provided
in the Plan. In the event of a delegation to a member of the Committee, officer
or a committee thereof, the term “Committee” as used herein shall include the
member of the Committee, officer or committee with respect to the delegated
authority. Notwithstanding any such delegation of authority, the Committee
comprised of members of the Board of Directors and appointed by the Board of
Directors shall retain overall responsibility for the operation of the Plan.
     2.8 “Company” means Haemonetics Corporation, a Massachusetts corporation,
and any successor thereto as provided in Article 18 hereof.
     2.9 “Covered Employee” means a Participant who, as of the date of vesting
and/or payout of an Award, or the date the Company or any of its Subsidiaries is
entitled to a tax deduction as a result of the Award, as applicable, is one of
the group of “covered employees,” as defined in the regulations promulgated
under Code Section 162(m), or any successor statute.
     2.10 “Deferred Stock Unit” means an Award granted to a Participant pursuant
to Article 9 hereof.
     2.11 “Director” means any individual who is a member of the Board of
Directors of the Company; provided, however, that any Director who is employed
by the Company shall be treated as an Employee under the Plan.
     2.12 “Disability” shall mean a condition whereby the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical impairment which can be expected to result in death or
which is or can be expected to last for a continuous period of not less than
twelve months, all as verified by a physician acceptable to, or selected by, the
Company.
     2.13 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.
     2.14 “Employee” means any employee of the Company or its Subsidiaries.
     2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     2.16 “Fair Market Value” as of any date and in respect of any Share means
the average of the high and low trading prices for the Shares as reported on the
New York Stock Exchange for that date, or if no such prices are reported for
that date, the average of the high and low

-2-



--------------------------------------------------------------------------------



 



trading prices on the next preceding date for which such prices were reported,
unless otherwise determined by the Committee. In no event shall the fair market
value of any Share be less than its par value.
     2.17 “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422.
     2.18 “Insider” shall mean an individual who is, on the relevant date, an
executive officer, director or ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.
     2.19 “Key Employee” shall mean an employee (as defined in Code Section
416(i) (but without regard to paragraph (5) thereof)) of the Company.
     2.20 “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 hereof that is not intended to meet the
requirements of Code Section 422, or that otherwise does not meet such
requirements.
     2.21 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
     2.22 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
     2.23 “Other Stock Unit Award” means an Award granted to a Participant, as
described in Article 10 hereof.
     2.24 “Participant” means an Employee or Director who has been selected to
receive an Award or who has an outstanding Award granted under the Plan.
     2.25 “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).
     2.26 “Performance Share” means an Award granted to a Participant, as
described in Article 11 hereof.
     2.27 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, pursuant to the Restricted Stock Award
Agreement, as provided in Article 8 hereof.
     2.28 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof
and the rules promulgated thereunder, including a “group” as defined in Section
13(d) thereof and the rules promulgated.
     2.29 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 hereof.
     2.30 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 9 hereof.
     2.31 “Shares” means shares of the Company’s common stock, par value $.01
per share.

-3-



--------------------------------------------------------------------------------



 



     2.32 “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
the terms of Article 7 hereof.
     2.33 “Subsidiary” means any corporation, partnership, joint venture, or
other entity in which the Company, directly or indirectly, has a majority voting
interest. With respect to Incentive Stock Options, “Subsidiary” means any
entity, domestic or foreign, whether or not such entity now exists or is
hereafter organized or acquired by the Company or by a Subsidiary that is a
“subsidiary corporation” within the meaning of Code Section 424(d) and the rules
thereunder.
     2.34 “Ten Percent Shareholder” means an employee who at the time an ISO is
granted owns Shares possessing more than ten percent of the total combined
voting power of all classes of stock of the Company or any Subsidiary, within
the meaning of Code Section 422.
Article 3. Administration
     3.1 General. Subject to the terms and conditions of the Plan, the Plan
shall be administered by the Committee. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors. The Committee shall have the authority to delegate administrative
duties to officers of the Company. For purposes of making Awards intended to
qualify for the Performance Based Exception under Code Section 162(m), to the
extent required under such Code Section, the Committee shall be comprised solely
of two or more individuals who are “outside directors”, as that term is defined
in Code Section 162(m) and the regulations thereunder.
          3.2 Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions hereof, the Committee shall have full power to select Employees and
Directors who shall be offered the opportunity to participate in the Plan;
determine the sizes and types of Awards; determine the terms and conditions of
Awards in a manner consistent with the Plan (including, but not limited to,
termination provisions); construe and interpret the Plan and any agreement or
instrument entered into under the Plan; establish, amend, or waive rules and
regulations for the Plan’s administration; and amend the terms and conditions of
any outstanding Award as provided in the Plan. Further, the Committee shall make
all other determinations that it deems necessary or advisable for the
administration of the Plan. As permitted by law and the terms of the Plan, the
Committee may delegate its authority herein. No member of the Committee shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award granted hereunder.
     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive, and binding on all
persons, including the Company, its stockholders, Directors, Employees,
Participants, and their estates and beneficiaries, unless changed by the Board.

-4-



--------------------------------------------------------------------------------



 



Article 4. Shares Subject to the Plan and Maximum Awards
     4.1 Number of Shares Available for Grants. Subject to adjustment as
provided in Section 4.2 hereof, the number of Shares hereby reserved for
issuance on or after July 31, 2008 to Participants under the Plan shall equal
2,500,000. Subject to adjustment as provided in Section 4.2 hereof, the maximum
number of Shares that may be issued pursuant to Incentive Stock Options shall
not exceed 500,000. Any Shares that are subject to Award of Stock Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share issued. Any Shares that are subject to Awards other than
Stock Options or Stock Appreciation Rights shall be counted against this limit
as 2.5 Shares for every one (1) Share granted on or after July 31, 2008.
     Any Shares covered by an Award (or portion of an Award) granted under the
Plan which is settled in cash in lieu of Shares, forfeited, terminated or
otherwise canceled or expires shall be deemed not to have been delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. If a Participant tenders shares (either actually, by attestation
or otherwise) to pay all or any part of the Option Price or purchase price on an
Award or if any shares payable with respect to any Award are retained by the
Company in satisfaction of the Participant’s obligation for taxes, the number of
shares actually tendered or retained shall not become or again be, as the case
may be, included in the Share limit described in this Section 4.1. Following the
exercise of a SARs Award, the difference between the number of Shares subject to
such Award and the number of Shares issued in such exercise shall not be
included in the maximum number of Shares available for delivery under the Plan.
     Shares may be authorized or unissued shares. The Committee shall determine
the appropriate methodology for calculating the number of Shares issued pursuant
to the Plan.
     The following limitations shall apply to the grant of any Award to a
Participant in a fiscal year:

  (a)   Stock Options: The maximum aggregate number of Shares that may be
granted in the form of Stock Options pursuant to Awards granted in any one
fiscal year to any one Participant shall be 600,000.     (b)   SARs: The maximum
aggregate number of Shares that may be granted in the form of Stock Appreciation
Rights pursuant to Awards granted in any one fiscal year to any one Participant
shall be 250,000.     (c)   Restricted Stock: The maximum aggregate number of
Shares that may be granted with respect to Awards of Restricted Stock granted in
any one fiscal year to any one Participant shall be 250,000.     (d)   Deferred
Stock/Restricted Stock Unit Awards: The maximum aggregate grant or award with
respect to Awards of Deferred Stock Units made in any one fiscal year to any one
Participant may not exceed $7,000,000. The maximum aggregate grant with respect
to Awards of Restricted Stock Units made in any one fiscal year to any one
Participant may not exceed $7,000,000.

-5-



--------------------------------------------------------------------------------



 



  (e)   Other Stock Unit Awards: The maximum aggregate grant with respect to
Awards of Other Stock Units made in any one fiscal year to any one Participant
may not exceed $10,000,000.     (f)   Performance Shares Awards: The maximum
aggregate grant with respect to Awards of Performance Shares made in any one
fiscal year to any one Participant shall be equal to the Fair Market Value of
250,000 Shares (measured on the date of grant).

     Notwithstanding anything in the Plan to the contrary and subject to
adjustment as provided in Section 4.2, the maximum aggregate number of Shares
that may be granted as Awards in any one fiscal year to a Director shall be
equal to the Fair Market Value of 10,000 Shares (measured on the date of grant)
and the maximum aggregate number of Shares that may be granted as Awards to any
Director cumulatively under this Plan is 350,000.
     The maximum amount that may be paid under the Annual Target Bonus Plan in
any one fiscal year to a participant in that plan shall be $2 million.
     4.2 Adjustments in Authorized Shares. Upon a change in corporate
capitalization, such as a stock split, stock dividend or a corporate
transaction, such as any merger, consolidation, combination, exchange of shares
or the like, separation, including a spin-off, or other distribution of stock or
property of the Company, any reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368) or any partial or
complete liquidation of the Company, such adjustment shall be made in the number
and class of Shares that may be delivered under Section 4.1, in the number and
class of and/or price of Shares subject to outstanding Awards granted under the
Plan, and in the Award limits set forth in Section 4.1, as may be determined to
be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.
     4.3 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided that, unless the
Committee determines otherwise at the time such adjustment is considered, no
such adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s or any Award’s meeting the requirements of Section
162(m) of the Code, as from time to time amended.
Article 5. Eligibility and Participation
     5.1 Eligibility. Persons eligible to participate in this Plan include all
Employees and Directors of the Company and its Subsidiaries.

-6-



--------------------------------------------------------------------------------



 



     5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees and
Directors, those to whom Awards shall be granted and shall determine the nature
and amount of each Award, provided that Incentive Stock Options shall only be
awarded to Employees of the Company or its Subsidiaries.
Article 6. Stock Options
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
     6.3 Option Price. The Option Price for each Option shall equal the Fair
Market Value of the Shares at the time such option is granted. No ISOs will be
granted to a Ten Percent Shareholder. The Option Price may not be decreased with
respect to an outstanding Option following the date of grant and no Option will
be replaced with another Option with a lower Option Price.
     6.4 Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant, provided
that an Option must expire no later than the seventh (7th) anniversary of the
date the Option was granted.
     6.5 Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each grant or for each
Participant.
     6.6 Payment. Options shall be exercised by the delivery of a written,
electronic or telephonic notice of exercise to the Company or its designated
agent, setting forth the number of Shares with respect to which the Option is to
be exercised, accompanied by full payment of the Option Price for the Shares.
     Upon the exercise of any Option, the Option Price for the Shares being
purchased pursuant to the Option shall be payable to the Company in full either:
(a) in cash or its equivalent; (b) subject to the Committee’s approval, by
delivery of previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price (provided that the Shares
that are delivered must have been held by the Participant for at least six
(6) months prior to their delivery to satisfy the Option Price); (c) subject to
the Committee’s approval, by authorizing a third party to sell Shares (or a
sufficient portion of the Shares) acquired upon exercise of the Option and
remitting to the Company a sufficient portion of the sales proceeds to pay the
Option Price; (d) subject to the Committee’s approval, by a combination of (a),
(b), or (c); or (e) by any other method approved by the Committee in its sole
discretion. Unless otherwise determined by the Committee, the delivery of
previously acquired Shares may be done through attestation. No fractional shares
may be tendered or accepted in payment of the Option Price.

-7-



--------------------------------------------------------------------------------



 



     Unless otherwise determined by the Committee, cashless exercises are
permitted pursuant to Federal Reserve Board’s Regulation T, subject to
applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan’s purpose and applicable
law.
     Subject to any governing rules or regulations, as soon as practicable after
receipt of notification of exercise and full payment, the Company shall deliver
to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased pursuant to the
Option(s).
     Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.
     6.9 Special Limitation on Grants of Incentive Stock Options. No ISO shall
be granted to an Employee under the Plan or any other ISO plan of the Company or
its Subsidiaries to purchase Shares as to which the aggregate Fair Market Value
(determined as of the date of grant) of the Shares which first become
exercisable by the Employee in any calendar year exceeds $100,000. To the extent
an Option initially designated as an ISO exceeds the value limit of this
Section 6.9 or otherwise fails to satisfy the requirements applicable to ISOs,
it shall be deemed a NQSO and shall otherwise remain in full force and effect.
Article 7. Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.
     Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
     The grant price of a SAR shall equal the Fair Market Value of a Share on
the date of grant.
     7.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, provided that an SAR must
expire no later than the seventh (7th) anniversary of the date the SAR was
granted.

-8-



--------------------------------------------------------------------------------



 



     7.4 Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes upon them.
     7.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   The amount by which the Fair Market Value of a Share on the date of
exercise exceeds the grant price of the SAR; by     (b)   The number of Shares
with respect to which the SAR is exercised.

     The payment upon SAR exercise shall be in Shares. Any Shares delivered in
payment shall be deemed to have a value equal to the Fair Market Value on the
date of exercise of the SAR.
Article 8. Restricted Stock
     8.1 Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
     8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan.
     8.3 Other Restrictions. The Committee may impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied.
     Except as otherwise provided in the Award Agreement, Shares of Restricted
Stock covered by each Restricted Stock grant made under the Plan shall become
freely transferable by the Participant after the last day of the applicable
Period of Restriction.
     8.5 Voting Rights. If the Committee so determines, Participants holding
Shares of Restricted Stock granted hereunder may be granted the right to
exercise full voting rights with respect to those Shares during the Period of
Restriction.
     8.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder (whether or
not the Company holds the

-9-



--------------------------------------------------------------------------------



 



certificate(s) representing such Shares) may, if the Committee so determines, be
credited with dividends paid with respect to the underlying Shares while they
are so held. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Restricted Shares granted to a Covered
Employee is designed to comply with the requirements of the Performance-Based
Exception, the Committee may apply any restrictions it deems appropriate to the
payment of dividends declared with respect to such Restricted Shares, such that
the dividends and/or the Restricted Shares maintain eligibility for the
Performance-Based Exception.
Article 9. Deferred Stock and Restricted Stock Units
     9.1 Award of Deferred Stock Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may award Deferred
Stock Units to Participants in lieu of payment of a bonus or other Award if so
elected by a Participant under such terms and conditions as the Committee shall
determine, including terms that provide for the grant of Deferred Stock Units
valued in excess of the bonus or Award deferred.
     9.2 Election to Receive Deferred Stock Units. A Participant must make an
election to receive Deferred Stock Units in the calendar year before the
calendar year in which the services related to the Award are first performed.
The Committee may require a Participant to defer, or permit (subject to any
conditions as the Committee may from time to time establish) a Participant to
elect to defer, receipt of all or any portion of any payment of cash or Shares
that otherwise would be due to such Participant in payment or settlement of an
Award under the Plan, to the extent consistent with Section 409A of the Code.
(Such payments may include, without limitation, provisions for the payment or
crediting of reasonable interest in respect of deferred payments credited in
cash, and the payment or crediting of dividend equivalents in respect of
deferred amounts credited in stock equivalents.) Settlement of any Deferred
Stock Units shall be made in a single sum of cash or Shares.
     9.3 Grant of Restricted Stock Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock Units to Participants in such amounts as the Committee may determine.
     9.4 Restricted Stock Units Agreement. Each Restricted Stock Unit grant
shall be evidenced by a Restricted Stock Unit Award Agreement that shall specify
the date or dates and any other terms and conditions on which the Restricted
Stock Units may vest and such other terms and conditions of the grant as the
Committee shall determine.
     9.5 Form and Timing of Payment of Restricted Stock Units. Payment of vested
Restricted Stock Units, or, if a Restricted Stock Unit Award is subject to
partial vesting, the vested portion of such Award, shall be made in a single sum
of cash or Shares or a combination thereof as soon as practicable after the
Restricted Stock Units or portion of the Award vests, but in no event later than
21/2 months after the calendar year in which vesting occurs. It is intended that
a Restricted Stock Unit Award be exempt from the application of Section 409A of
the Code as a “short-term deferral.”

-10-



--------------------------------------------------------------------------------



 



Article 10. Other Stock Unit Awards
     10.1 Grant of Other Stock Unit Awards. Subject to the terms of the Plan,
Other Stock Unit Awards that are valued in whole or in part by reference to, or
are otherwise based on, Shares or other property, may be granted to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Units shall also be available as a form of payment in
the settlement of other Awards granted under the Plan. Other Stock Units shall
be granted upon such terms, and at any time and from time to time, as shall be
determined by the Committee.
     10.2 Award Agreement. Each Other Stock Unit grant shall be evidenced by an
Other Stock Unit Agreement that shall specify the restrictions upon such Other
Stock Units, if any, the number of Other Stock Units granted, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan.
Article 11. Performance Shares
     11.1 Grant of Performance Shares Awards. Subject to the terms of the Plan,
Performance Shares Awards may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.
     11.2 Award Agreement. At the Committee’s discretion, each grant of
Performance Shares Awards may be evidenced by an Award Agreement that shall
specify the initial value, the duration of the Award, the performance measures,
if any, applicable to the Award, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of the Plan.
     11.3 Value of Performance Shares Awards. Each Performance Share shall have
an initial value equal to the Fair Market Value of a Share on the date of grant.
The Committee shall set performance goals in its discretion which, depending on
the extent to which they are met, will determine the number and/or value of
Performance Shares Awards that will be paid out to the Participant. For purposes
of this Article 11, the time period during which the performance goals must be
met shall be called a “Performance Period.”
     11.4 Earning of Performance Shares Awards. Subject to the terms of this
Plan, after the applicable Performance Period has ended, the holder of
Performance Shares Awards shall be entitled to receive a payout based on the
number and value of Performance Shares Awards earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance goals have been achieved.
     11.5 Form and Timing of Payment of Performance Shares Awards. Payment of
earned Performance Shares Awards shall be as determined by the Committee and, if
applicable, as evidenced in the related Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares Awards in the form of cash or in Shares (or in a combination thereof)
that have an aggregate Fair Market Value equal to the value

-11-



--------------------------------------------------------------------------------



 



of the earned Performance Shares Awards at the close of the applicable
Performance Period. Such Shares may be delivered subject to any restrictions
deemed appropriate by the Committee. No fractional shares will be issued. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award
or the resolutions establishing the Award.
     Unless otherwise provided by the Committee, Participants holding
Performance Shares shall be entitled to receive dividend units with respect to
dividends declared with respect to the Shares represented by such Performance
Shares.
Article 12. Performance Measures
     Unless and until the Committee proposes for shareholder vote and the
Company’s shareholders approve a change in the general performance measures set
forth in this Article 12, the attainment of which may determine the degree of
payout and/or vesting with respect to Awards to Covered Employees that are
designed to qualify for the Performance-Based Exception, the performance
measure(s) to be used for purposes of such grants shall be chosen from among:
revenue, earnings per share, operating income, net income (before or after
taxes), cash flow (including, but not limited to, operating cash flow and free
cash flow), gross profit, growth in any of the preceding measures, gross profit
return on investment, gross margin return on investment, working capital, gross
margins, EBIT, EBITDA, return on equity, return on assets, return on capital,
revenue growth, total shareholder return, economic value added, customer
satisfaction, technology leadership, number of new patents, employee retention,
market share, market segment share, product release schedules, new product
innovation, cost reduction through advanced technology, brand
recognition/acceptance, and product ship targets. Additionally, the Committee
may exclude the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including an event not within the reasonable
control of the Company’s management.
     Performance measures may be set either at the corporate level, subsidiary
level, division level, or business unit level.
     Awards that are designed to qualify for the Performance-Based Exception,
and that are held by Covered Employees, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).
     If applicable tax and/or securities laws change to permit Committee
discretion to alter the governing performance measures without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval.
Article 13. Rights of Participants
     13.1 Employment. Nothing in the Plan shall confer upon any Participant any
right to continue in the Company’s or its Subsidiaries’ employ, or as a
Director, or interfere with or limit in any way the right of the Company or its
Subsidiaries to terminate any Participant’s employment or directorship at any
time.

-12-



--------------------------------------------------------------------------------



 



     13.2 Participation. No Employee or Director shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
     13.3 Rights as a Stockholder. Except as provided in Sections 8.5, 8.6 and
11.5 or in the applicable Award Agreement consistent with Articles 8, 9, 10, or
11, a Participant shall have none of the rights of a shareholder with respect to
shares of Company common stock covered by any Award until the Participant
becomes the record holder of such Shares.
     13.4 Nontransferability. Unless otherwise set forth by the Committee in an
Award Agreement, Awards (except for vested shares) shall not be transferable by
a Participant except by will or the laws of descent and distribution (except
pursuant to a Beneficiary designation) and shall be exercisable during the
lifetime of a Participant only by such Participant or his or her guardian or
legal representative. Under no circumstances will an Award be transferable for
value or consideration. A Participant’s rights under the Plan may not be
pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not be
subject to claims of the Participant’s creditors.
Article 14. Termination of Employment/Directorship
          14.1 Effect on Options. Upon termination of the Participant’s
employment or directorship for any reason other than Disability, death, or, in
the case of NQSOs, retirement, an Option granted to the Participant may be
exercised by the Participant or permitted transferee at any time on or prior to
the earlier of the expiration date of the Option or the expiration of three
(3) months after the date of termination but only if, and to the extent that,
the Participant was entitled to exercise the Option at the date of termination.
          14.2 Effect of Retirement on NQSOs. Upon termination of the
Participant’s employment or directorship due to retirement (as defined in the
Award Agreement), a NQSO granted to the Participant may be exercised by the
Participant or permitted transferee at any time on or prior to the earlier of
the expiration date of the Option or one of the two following deadlines: (a) in
the case of Options granted prior to July 29, 2009, the expiration of two
(2) years after the date of termination due to retirement, or (b) in the case of
Options granted after July 29, 2009, the expiration of five (5) years after the
date of termination due to retirement. The term “retirement” has the meaning
given to it in the Award Agreement. In either case, the Participant may only
exercise the NQSO if, and to the extent that, the Participant was entitled to
exercise the Nonqualified Stock Option at the date of termination.
          14.3 Effects on Other Awards. Upon termination of the Participant’s
employment or directorship for any reason other than Disability or death, all
Awards other than Options shall be treated as set forth in the applicable Award
Agreement. If the employment or directorship of a Participant terminates by
reason of the Participant’s Disability or death, all Awards shall be treated as
set forth in the applicable Award Agreements.
          14.4 Leaves of Absence. Unless otherwise determined by the Committee,
an authorized leave of absence pursuant to a written agreement or other leave
entitling an Employee to reemployment in a comparable position by law or rule
shall not constitute a termination of

-13-



--------------------------------------------------------------------------------



 



employment for purposes of the Plan unless the Employee does not return at or
before the end of the authorized leave or within the period for which
re-employment is guaranteed by law or rule.
          14.5 Definition of Termination. For purposes of this Article, a
“termination” includes an event which causes a Participant to lose his
eligibility to participate in the Plan (e.g., an individual is employed by a
company that ceases to be a Subsidiary). In the case of a nonemployee director,
the meaning of “termination” includes the date that the individual ceases to be
a director of the Company or its Subsidiaries.
          14.6 Exceptions. Notwithstanding the foregoing, the Committee has the
authority to prescribe different rules that apply upon the termination of
employment of a particular Participant, which shall be memorialized in the
Participant’s original or amended Award Agreement or similar document.
          14.7 Termination of Awards. An Award that remains unexercised after
the latest date it could have been exercised under any of the foregoing
provisions or under the terms of the Award shall be forfeited.
Article 15. Change in Control
     In the event of (1) any sale or conveyance to another entity of all or
substantially all of the property and assets of the Company or (2) a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchange or trading system, or unless the Committee shall otherwise
specify in the Award Agreement, the Board, in its sole discretion, may:

  (a)   elect to terminate Options or SARs in exchange for a cash payment equal
to the amount by which the Fair Market Value of the Shares subject to such
Option to the extent the Option or SAR has vested exceeds the exercise price
with respect to such Shares;     (b)   elect to terminate Options or SARs
provided that each Participant is first notified of and given the opportunity to
exercise his/her vested Options for a specified period of time (of not less than
15 days) from the date of notification and before the Option or SAR is
terminated;     (c)   permit Awards to be assumed by a new parent corporation or
a successor corporation (or its parent) and replaced with a comparable Award of
the parent corporation or successor corporation (or its parent);     (d)   amend
an Award Agreement or take such other action with respect to an Award that it
deems appropriate; or     (e)   implement any combination of the foregoing.

-14-



--------------------------------------------------------------------------------



 



Article 16. Amendment, Modification, and Termination
     16.1 Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Board may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part.
     16.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Participant holding such Award.
Except in connection with a corporate transaction involving the company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.
     16.3 Shareholder Approval Required for Certain Amendments. Shareholder
approval will be required for any amendment of the Plan that does any of the
following: (a) increases the maximum number of Shares subject to the Plan;
(b) changes the designation of the class of persons eligible to receive ISOs
under the Plan; or (c) modifies the Plan in a manner that requires shareholder
approval under applicable law or the rules of a stock exchange or trading system
on which Shares are traded.
Article 17. Withholding
     The Company shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes (including social security or social charges), domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan. The Participant may satisfy,
totally or in part, such Participant’s obligations pursuant to this Section 17
by electing to have Shares withheld, to redeliver Shares acquired under an
Award, or to deliver previously owned Shares that have been held for at least
six (6) months, provided that the election is made in writing on or prior to
(i) the date of exercise, in the case of Options or SARs; (ii) the date of
payment, in the case of Performance Shares/Deferred Stock Units/Restricted Stock
Units; or (iii) the expiration of the Period of Restriction in the case of
Restricted Stock. Any election made under this Section 17 may be disapproved by
the Committee at any time in its sole discretion. If an election is disapproved
by the Committee, the Participant must satisfy his obligations pursuant to this
paragraph in cash.
Article 18. Successors
     All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the

-15-



--------------------------------------------------------------------------------



 



result of a direct or indirect purchase, through merger, consolidation, or
otherwise, of all or substantially all of the business, stock and/or assets of
the Company.
Article 19. General Provisions
     19.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     19.2 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
     19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     19.4 Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the Exchange Act, unless determined otherwise
by the Board. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.
     19.5 Listing. The Company may use reasonable endeavors to register Shares
issued pursuant to Awards with the United States Securities and Exchange
Commission or to effect compliance with the registration, qualification, and
listing requirements of any state or foreign securities laws, stock exchange, or
trading system.
     19.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     19.7 No Additional Rights. Neither the Award nor any benefits arising under
this Plan shall constitute part of an employment contract between the
Participant and the Company or any Subsidiary, and accordingly, subject to
Section 16.2, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company for severance payments.
     19.8 Noncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or trading system.

-16-



--------------------------------------------------------------------------------



 



     19.9 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of Massachusetts, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts whose
jurisdiction covers Massachusetts, to resolve any and all issues that may arise
out of or relate to the Plan or any related Award Agreement.
     19.10 Compliance with Code Section 409A. No Award that is subject to
Section 409A of the Code shall provide for deferral of compensation that does
not comply with Section 409A of the Code, unless the Board, at the time of
grant, specifically provides that the Award is not intended to comply with
Section 409A of the Code. Notwithstanding any provision in the Plan to the
contrary, with respect to any Award subject to Section 409A, distributions on
account of a separation from service may not be made to Key Employees before the
date which is six (6) months after the date of separation from service (or, if
earlier, the date of death of the employee).

-17-



--------------------------------------------------------------------------------



 



     
Dated as of July 27, 2005
Haemonetics Corporation
Amended July 31, 2008, July 29, 2009
   

                  By:   /s/ Brad Nutter         Chief Executive Officer         
   

Date of Shareholder Approval: July 27, 2005
Amendment to Section 4.1 Approved by Shareholders: July 31, 2008
Amendment to Article 14 Approved by Compensation Committee under delegation from
the Board of Directors: July 29, 2009

-18-